Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 1 of 8 Page ID #:438



    1 Peter L. Haviland (SBN 144967)
       havilandp@ballardspahr.com
    2 Scott S. Humphreys (SBN 298021)
       humphreyss@ballardspahr.com
    3 BALLARD SPAHR LLP
      2029 Century Park East, Suite 800
    4 Los Angeles, CA 90067
    5 Telephone:  424.204.4400
      Facsimile: 424.204.4350
    6
      Attorneys for Defendant
    7 SUBARU OF AMERICA, INC.
    8
    9                        UNITED STATES DISTRICT COURT

  10                       CENTRAL DISTRICT OF CALIFORNIA

  11
  12 ALPHA GRP, INC.,                            Case No. 2:18-cv-02133-MWF-MRW
  13                            Plaintiff,       SUBARU’S NOTICE OF MOTION
                                                 AND MOTION FOR PROTECTIVE
  14        v.                                   ORDER TO PREVENT FURTHER
  15 SUBARU OF AMERICA, INC.                     WITNESS TAMPERING AND
                                                 INTIMIDATION BY COLIN DYNE
  16                            Defendant.
                                                 [Memorandum of Points & Authorities
  17
                                                 and Declaration of Scott Humphreys
  18                                             filed herewith]
  19
                                                 Judge:       Hon. Michael W. Fitzgerald
  20                                             Date:        February 25, 2019
                                                 Time:        10:00 a.m.
  21
                                                 Place:       Courtroom 5A
  22                                                          350 West First Street,
                                                              Los Angeles, CA 90012
  23
  24
  25
  26
  27
  28
                      SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                 TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 2 of 8 Page ID #:439



    1        TO PLAINTIFF AND ITS COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE that on February 25, 2019 at 10:00 a.m., or as
    3 soon thereafter as the matter may be heard in the above-entitled Court located at
    4 350 West First Street, Los Angeles, CA 90012, in Courtroom 5A, Defendant
    5 Subaru of America, Inc. (“Subaru”) will and hereby does move the Court for entry
    6 of a Protective Order against Colin Dyne (“Dyne”), the former CEO of Plaintiff
    7 Alpha GRP, Inc. (“Plaintiff”), directing Dyne to cease and desist from any further
    8 communications or contact with defense witness and former Subaru employee
    9 Robert Weir (“Mr. Weir”). Since this lawsuit was filed in March 2018, Dyne has
  10 been sending threatening messages to Mr. Weir in an effort to harass, intimidate
  11 and ultimately dissuade Mr. Weir from serving as a witness in this action. This
  12 Court has the inherent authority to issue an Order protecting Weir from any further
  13 intimidation by Dyne.
  14         The motion is based on this Notice of Motion and Motion; the accompanying
  15 Memorandum of Points and Authorities and Declaration of Scott Humphreys and
  16 all exhibits attached thereto; all pleadings and any other documents or other matters
  17 of record; the arguments of counsel at the time of the hearing, if any; and such other
  18 and further matters as the Court deems just and proper.
  19         This motion is made following the conference of counsel pursuant to L.R. 7-3
  20 which took place on December 28, 2018. (Humphreys Decl. ¶ 6.)
  21 DATED: January 15, 2019                          BALLARD SPAHR LLP
  22                                                  /s/ Peter L. Haviland
  23                                                    Peter L. Haviland
                                                        Scott S. Humphreys
  24
                                                      Attorneys for Defendant
  25
                                                      SUBARU OF AMERICA, INC.
  26
  27
  28
                                                  2
                       SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                  TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 3 of 8 Page ID #:440



    1                         MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.         INTRODUCTION
    3            This past Christmas morning, December 25, 2018, a key defense witness and
    4 former Subaru employee Robert Weir (“Weir”) awoke to find a threatening text
    5 message from Colin Dyne (“Dyne”), the former CEO of the putative corporate
    6 Plaintiff in this action. That text message, which Dyne sent at 3:27 a.m., threatened
    7 Mr. Weir’s livelihood and his new job: “Your new bosses will know what a POS
    8 [piece of shit] u are I know all of them[.]” (Exhibit 1 to Humphreys Decl.)
    9            Dyne sent this text message notwithstanding defense counsel’s prior written
  10 demand on March 28, 2018 that “Dyne immediately cease all individual contact”
  11 of any kind with Mr. Weir. (Exh. 3.) That demand letter -- which Dyne apparently
  12 ignored -- was sent in response to other harassing communications from Dyne,
  13 including a text message that Dyne sent to Mr. Weir the day after this lawsuit was
  14 filed on March 14, 2018. In that message, Dyne called Mr. Weir “a worthless no
  15 spine human” and threatened that “I will make sure that U loose ur job over this[.]”
  16 (See Exh. 2.)
  17             Dyne has also physically assaulted Mr. Weir, poking a finger in Weir’s chest
  18 while yelling at him, on at least one prior occasion at a public racing event. (See
  19 Exh. 3 at p. 2.) As a result of these repeated personal threats, Weir has become so
  20 concerned about his own well-being that he sought and obtained a “Personal
  21 Protection Order” from a state court judge in Michigan on December 28, 2018. (See
  22 Exh. 4.)
  23             Notwithstanding the Michigan Court’s Personal Protective Order, Subaru
  24 believes that it is both necessary and proper to request a Protective Order from this
  25 Court to protect Mr. Weir from Mr. Dyne’s attempted intimidation. Mr. Weir
  26 submitted a declaration in support of Subaru’s initial response to Mr. Dyne’s
  27 lawsuit, and has been identified as a witness in Subaru’s early disclosures. Yet Mr.
  28 Dyne repeatedly threatens this material witness. Mr. Dyne appears to be beyond the
        DMWEST #36233356 v3
                             SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                        TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 4 of 8 Page ID #:441



    1 control of his counsel; he is certainly not beyond the control of this Court.
    2 II.     BACKGROUND
    3         Plaintiff filed this action on March 13, 2018. The next day Dyne, Plaintiff’s
    4 then-CEO, sent the following text message to Mr. Weir:
    5               Nice Job Rob
                    I will make sure that U loose ur job over this
    6               You are a worthless no spine human being ..
    7
                    Even your own people hate You ask Lance what he thinks of u !
    8               Scum I’ll see u on the other side … I have been in contact with
                    Japan and I am sure u will hear from THEM[.]
    9
  10 (See Humphreys Decl. ¶ 3, Exh. 2.)
  11          Two days later, on March 16, 2018, Dyne sent another harassing text message
  12 to Mr. Weir, attaching a press release concerning an unrelated lawsuit which
  13 resulted in an award of several hundred million dollars to one of the parties and
  14 telling Mr. Weir to “Enjoy ur weekend.” (Id.) These threatening messages followed
  15 a defamatory January 1, 2018 letter from Dyne to certain Subaru executives which
  16 falsely accused Mr. Weir, as well as another Subaru employee, of being “rogue
  17 employees” who through their “incompetence” had “brought shame” to Subaru.
  18 (See March 22, 2018 Letter at p. 2, Exh. 3 to Humphreys Decl.)
  19          On March 22, 2018 Subaru’s counsel sent a letter to counsel for Dyne and
  20 Plaintiff, demanding that “Dyne immediately cease all individual contact, whether
  21 by e-mail, text, phone, social media, or other means with Subaru personnel, and
  22 physically stay away from Mr. Weir and any other Subaru personnel, whether at
  23 Subaru’s offices or at public events.” (Humphreys Decl. ¶ 4, Exh. 3.) No response
  24 to this demand letter was ever received. (Id.)
  25          Then, at 3:27 a.m. on Christmas Day, Mr. Dyne resumed his thuggish threats,
  26 texting Mr. Weir:
  27             Your new bosses will know what a POS [piece of shit] u are
  28             I know all of them.
                                             2
                       SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                  TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 5 of 8 Page ID #:442



    1 (Humphreys Decl. ¶ 1, Exh. 1.)
    2        Genuinely concerned by Dyne’s repeated personal threats, on or about
    3 December 28, 2018, Mr. Weir appeared ex parte before a state court judge in
    4 Michigan and obtained a Personal Protection Order, which prohibits Dyne from any
    5 further “stalking” of Mr. Weir or communicating with him by “posting a message
    6 through the use of any medium of communication, including the Internet or a
    7 computer or any electronic medium.” (Humphreys Decl. ¶ 5, Exh. 4.)
    8        On December 28, 2018, counsel in the instant action met and conferred
    9 telephonically with respect to the instant motion. Rather than accept responsibility
  10 for his actions, Dyne attempted to shift blame to Mr. Weir, falsely claiming without
  11 any support whatsoever that Mr. Weir had “been making disparaging remarks about
  12 Mr. Dyne to third parties.” (Humphreys Decl. ¶ 6, Exh. 5.) While plaintiff’s
  13 counsel did represent that he had spoken with Dyne, and that Dyne had agreed to
  14 cease all direct communications with any current or former employees of Subaru,
  15 counsel’s representation is not sufficient to protect Mr. Weir when Dyne has already
  16 shown that he has no respect for the law or defense counsel’s prior demands that he
  17 not contact Mr. Weir or other witnesses. Therefore, Subaru respectfully submits
  18 that a Court Order – issued by this Court with jurisdiction over Plaintiff and Dyne
  19 and the ability to impose sanctions in this action – is necessary to ensure that Dyne,
  20 in fact, ceases his improper conduct.
  21 III.    ARGUMENT
  22         This Court has the inherent power to issue a protective order to sanction a
  23 party if it “act[s] in bad faith, vexatiously, wantonly, or for oppressive reasons,
  24 as well as for willful abuse of the judicial processes.” Gomez v. Vernon, 255 F.3d
  25 1118, 1133-34 (9th Cir. 2001) (internal quotation omitted); see also Wharton v.
  26 Calderon, 127 F.3d 1201, 1207 (9th Cir. 1997) (acknowledging the power of a court
  27 to issue protective orders as a sanction “or as necessary to control the courtroom or
  28 proceedings pending before the court”). Protective orders are a legitimate use of the
                                             3
                       SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                  TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 6 of 8 Page ID #:443



    1 court’s inherent powers, and a district court has wide discretion to decide when a
    2 protective order is appropriate and what degree of protection is required. See Seattle
    3 Times Co. v. Rhinehart, 467 U.S. 20, 36, 104 S. Ct. 2199, 81 L. Ed. 2d 17 (1984).
    4 Even non-coercive efforts at attempting to dissuade a witness from testifying are a
    5 federal crime; accordingly, witness tampering is “extremely serious misconduct”
    6 that warrants the use of the court’s inherent powers to intervene. Harris v. SCA Rest.
    7 Corp., No. 09-CV-2212 (JFB) (ETB), 2014 U.S. Dist. LEXIS 33702, at *10
    8 (E.D.N.Y. Mar. 14, 2014) (citations omitted).
    9        Indeed, courts regularly issue protective orders and sanctions to stop parties
  10 from harassing, intimidating, and influencing witness testimony. See Somers v. Dig.
  11 Realty Tr., Inc., No. 14-cv-05180-EMC (KAW), 2017 U.S. Dist. LEXIS 108996, at
  12 *4 (N.D. Cal. July 13, 2017) (issuing a protective order where the plaintiff’s e-mail
  13 to a third-party witness was “unacceptable” and was “threatening, highly offensive,
  14 and very unwelcome.”); Teledyne Techs., Inc. v. Shekar, No. 15-cv-1392, 2015 U.S.
  15 Dist. LEXIS 78220, at *5-6 (N.D. Ill. June 17, 2015) (issuing protective order
  16 prohibiting the defendant from “engaging in threatening, intimidating, or abusive
  17 communications” with witnesses); Rissman Hendricks & Oliverio, LLP v. MIV
  18 Therapeutics, Inc., No. 11-10791-MLW, 2011 U.S. Dist. LEXIS 121426, at *14
  19 (D. Mass. Oct. 20, 2011) (“In the instant case, given the allegations of interference
  20 with witnesses, it would be appropriate for this court to exercise its inherent
  21 equitable powers to ensure full and fair proceedings.”); see also Harris, 2014 U.S.
  22 Dist. LEXIS 33702, at *11 (noting that although requests for sanctions following
  23 witness tampering are not common in federal court, courts hold that witness
  24 tampering is sanctionable under a court’s inherent power); Disability Rights N.J.,
  25 Inc. v. Velez, No. 10-3950(DRD), 2011 U.S. Dist. LEXIS 78333, at *10 (D.N.J.
  26 July 19, 2011) (stating that protective orders are an appropriate vehicle to prevent
  27 interference with potential witnesses).
  28         Here, a protective order is necessary and appropriate to prevent Dyne from
                                                 4
                       SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                  TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 7 of 8 Page ID #:444



    1 sending any further harassing, threatening and improper messages to Mr. Weir.
    2 From the start of this litigation, Dyne has, without provocation, sent abusive
    3 messages to a known defense witness which appear designed to harass and
    4 improperly dissuade Mr. Weir from providing testimony in this action. Dyne’s
    5 communications are all obviously intended to make Mr. Weir believe that his job --
    6 and by extension his very livelihood -- will be in jeopardy if he supports Subaru in
    7 this action with truthful testimony. Weir was so alarmed after he received this
    8 message that he immediately went to a state court judge and obtained a Personal
    9 Protection Order against Dyne on December 28, 2018.
  10         Dyne’s supposed representation – through counsel – that he will no longer
  11 harass Mr. Weir or other witnesses is not sufficient given his history of aggressive
  12 and unpredictable behavior. To provide Subaru, Mr. Weir and other witnesses with
  13 assurance that Dyne will, in fact, cease and desist from all improper contact and
  14 conduct going forward, Subaru respectfully requests that the Court enter the
  15 Protective Order sought herein.
  16 IV.     CONCLUSION
  17         For the foregoing reasons, Subaru respectfully requests this Court enter an
  18 Order directing Colin Dyne to immediately cease and desist from any further contact
  19 with Mr. Weir, whether by e-mail, text message, phone, social media or other
  20 means, and to physically stay away from Mr. Weir.
  21 DATED: January 15, 2019                          BALLARD SPAHR LLP
  22                                                   /s/ Peter L. Haviland
  23                                                  Peter L. Haviland
                                                      Scott S. Humphreys
  24
                                                      Attorneys for Defendant
  25                                                  SUBARU OF AMERICA, INC.
  26
  27
  28
                                                  5
                       SUBARU’S NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
                  TO PREVENT FURTHER WITNESS TAMPERING AND INTIMIDATION BY COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31 Filed 01/15/19 Page 8 of 8 Page ID #:445



    1                            CERTIFICATE OF SERVICE
    2        I certify that on this 15th day of January 2019, I filed a true and correct copy of
    3 the foregoing SUBARU’S NOTICE OF MOTION AND MOTION FOR
    4 PROTECTIVE ORDER TO PREVENT FURTHER WITNESS TAMPERING
    5 AND INTIMIDATION BY COLIN DYNE electronically through the Court’s
    6 CM/ECF system, which will send notice of the electronic filing to Plaintiff Alpha
    7 GRP. Inc. d/b/a Red Bull Rallycross via its counsel of record:
    8
                   EAGAN AVENATTI, LLP
    9
                   Michael J. Avenatti
  10               Ahmed Ibrahim
                   520 Newport Center Drive, Suite 1400
  11
                   Newport Beach, CA 92660
  12               mavenatti@eaganavenatti.com
                   aibrahim@eaganavenatti.com
  13
  14               Counsel for Plaintiff ALPHA GRP, INC.,
                   d/b/a RED BULL GLOBAL RALLYCROSS
  15
  16
  17                                            /s/ Peter L. Haviland
                                                Peter L. Haviland
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 1
                                        CERTIFICATE OF SERVICE
